DETAILED ACTION
This is a Corrected Notice of Allowance for verify 1449 form that filed on 07/27/2022. 

Information Disclosure Statement 	
Cite No. 3 on Patent number “20170068” is incomplete/incorrect document number. Therefore, the Office not consider and cross lined through.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 7-10 are allowance.
Regarding claim 1, the closest prior art recorded Hsieh et al. (US 2018/0144465 A1) teach a system for performing test data management, comprising:
a data library having one or more databases, the one or more databases undergo a onetime data transfer to a data store;
a performing test data management non-transitory storage media residing on the one or more databases, the performing test data management non-transitory storage media includes a means for performing artificial intelligence that resides on the performing test data management non-transitory storage media.
However, Hsieh alone or in combination is fail to teach or fairly suggest
a processor system responsible for fetching, decoding, executing and writing back information that it receives from the performing test data management non-transitory storage media; and
a plurality of components and functions residing on the performing test data management non-transitory storage media, the components and functions include a first data transfer function, a data explorer component, a second data transfer function, a data modeler component, a third data transfer function, a data validation component, a fourth data transfer function, a main transfer function, and a data generator component,
 	wherein the second data transfer function passes data to the data modeler component;
 	wherein the data modeler component creates data models that are used for standardization and repeatability;
 	wherein the third data transfer function passes the data models to a data validation component.

 	Claims 2-3 and 7-10 dependent directly or indirectly to the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641